             Case 2:20-mj-00292-VCF Document 2 Filed 12/17/20 Page 1 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5080
 6   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    IN THE MATTER OF THE SEARCH
      OF INFORMATION ASSOCIATED
10    WITH THE CELLULAR                                       Case No. 2:20-mj-00292-VCF
      TELEPHONES ASSIGNED CALL
11    NUMBER 702-715-4830, THAT IS
      STORED AT PREMISES                                      Government’s Motion to Unseal Case
12    CONTROLLED BY CELLCO
      PARTNERSHIP DBA VERIZON
13    WIRELESS.

14

15

16          The United States of America, by and through the undersigned, respectfully moves this
17   Court for an Order to UNSEAL the instant case. Specifically, the undersigned requests to unseal
18   the Search Warrant filed under the instant case and all related documents in anticipation of
19   producing the same as discovery in Case No. 2:20-mj-00321-DJA.
20   DATED this 17th day of December, 2020.
21                                                Respectfully,

22                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
23
                                                        /s/ Bianca R. Pucci
24                                                      BIANCA R. PUCCI
                                                        Assistant United States Attorney
            Case 2:20-mj-00292-VCF Document 2 Filed 12/17/20 Page 2 of 2




 1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE SEARCH
 3   OF INFORMATION ASSOCIATED
     WITH THE CELLULAR                                   Case No. 2:20-mj-00292-VCF
 4   TELEPHONES ASSIGNED CALL
     NUMBER 702-715-4830, THAT IS
 5   STORED AT PREMISES                                  Order to Unseal Case
     CONTROLLED BY CELLCO
 6   PARTNERSHIP DBA VERIZON
     WIRELESS.
 7

 8         Based on the Motion of the Government, and good cause appearing therefore, IT IS

 9   HEREBY ORDERED that the instant cases shall be unsealed.

10         DATED this 17th day of December, 2020.

11

12
                                                     _______________________________________
13                                                   UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

                                                 2
